Citation Nr: 0735840	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.   
 
2.  Entitlement to service connection for a left ankle 
disability.   
 
3.  Entitlement to service connection for a neck disability.   
 
4.  Entitlement to service connection for a low back 
disability.   
 
5.  Entitlement to service connection for thoracic outlet 
syndrome.   
 
6.  Entitlement to service connection for a right thumb 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1987 to March 1995.  
He also had additional service with the Army National Guard 
from March 1995 to June 2003 for which he received a 
discharge that was considered under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision.  
In November 2006, the veteran testified at a Travel Board 
hearing at the RO.  

The Board notes that in an October 2005 statement, the 
veteran's representative raised the issue of entitlement to 
nonservice-connected pension benefits.  That issue is not 
before the Board at this time and is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a right 
ankle disability, a left ankle disability, a neck disability, 
a low back disability, and for a right thumb disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDING OF FACT

The veteran's thoracic outlet syndrome was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.


CONCLUSION OF LAW

Thoracic outlet syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2003 and June 2004 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
that pertains to the claim.  A March 2006 letter also advised 
the veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in May 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony; service medical records; and post-service private 
and VA treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases will be 
presumed to have been incurred in service if they are 
manifest to a compensable degree within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran had honorable active service from March 1987 to 
March 1995.  He also had additional service with the Army 
National Guard from March 1995 to June 2003 for which he 
received a discharge under other than honorable conditions.  
See 38 C.F.R. § 3.12.  

The service medical records for the veteran's period of 
active service from March 1987 to March 1995 show no 
complaints, findings, or diagnoses of thoracic outlet 
syndrome.  An August 1993 treatment entry noted that the 
veteran complained of middle back pain on the left side.  He 
also reported that he had a history of kidney stones.  A 
diagnosis was not provided.  Evaluations of the veteran 
during his period of service make no reference to thoracic 
outlet syndrome.  

The service medical records for the veteran's service in the 
other than honorable service in the National Guard do not 
refer to thoracic outlet syndrome.  

The first post-service evidence of thoracic outlet syndrome 
is in January 2000, more than four years after his period of 
service.  In this regard, a January 2000 report from Premier 
Medical Group noted that the veteran reported that his arms 
were numb off and on for five years or more.  It was noted 
that he had thoracic outlet syndrome.  

Another January 2000 entry from Premier Medical Group, on the 
same day, noted that the veteran was seen at work by a 
company doctor and found to have what the doctor thought was 
thoracic outlet syndrome, bilaterally.  The veteran reported 
that he slept on his belly with his arms above his head and 
his hands under the pillow and that he would wake up with his 
arms being numb and his right arm so numb that he could not 
use it.  The veteran stated that such symptoms had been going 
on for years and worsening of late.  The assessment was 
thoracic outlet syndrome.  


The Board observes that pursuant to the January 2000 
treatment entries from Premier Medical Group, the veteran 
stated that he had suffered from numbness in his arms for 
several years.  Both entries related diagnoses of thoracic 
outlet syndrome.  Current VA treatment records reveal no 
complaints or findings of thoracic outlet syndrome.  

While the veteran alleged to his provider that he had been 
experiencing symptoms for many years, the veteran's 
contemporaneous service medical records fail to show any 
complaints of symptoms of thoracic outlet syndrome.  The 
Board accords more weight to the service medical records than 
to the recollections of the veteran several years after 
discharge.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Moreover, there is no current medical evidence showing the 
veteran presently suffers from that disorder.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The veteran has alleged in statements and in his testimony 
that he has thoracic outlet syndrome which is related to 
service.  The veteran, as a layman, is not competent to give 
a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, he conceded during 
his hearing that the disorder began during his National Guard 
service and that no doctor has indicated the disorder is 
related to service.

The weight of the competent medical evidence demonstrates 
that the veteran's thoracic outlet syndrome, to the extent 
the disorder currently exists, was first noted years after 
his honorable period of active service and is not shown by 
the evidence to be related to any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for thoracic outlet syndrome is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a right ankle disability, a left ankle 
disability, a neck disability, a low back disability, and for 
a right thumb disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

As noted previously, the veteran had active service from 
March 1987 to March 1995.  He also had additional service 
with the Army National Guard from March 1995 to June 2003 
that was considered under other than honorable conditions.  
See 38 C.F.R. § 3.12.  

The veteran's service medical records for his period of 
active service from March 1987 to March 1995 show that he was 
treated for right and left ankle problems as well as neck, 
low back, and right thumb problems.  On a medical history 
form at the time of the February 1987 enlistment examination, 
the reviewing examiner noted that he had a history of a 
fracture of the right ankle with a tear of the ligament.  It 
was reported that the veteran was in a cast for three weeks 
and that he recovered.  The objective February 1987 
enlistment examination report included a notation that the 
veteran's lower extremities were normal.  An April 1987 
treatment entry noted that the veteran complained of pain in 
the left tibia for three days.  A September 1987 entry 
indicated that the veteran reported that he injured his right 
thumb playing football.  The assessment was rule out sprain.  
In a September 1987 addendum, the impression was right thumb 
sprain.  A January 1988 entry noted that the veteran 
complained of having a sore right ankle.  The assessment was 
rule out muscle strain.  Another January 1988 entry noted 
that the veteran complained of pain in the right thumb after 
smashing it in a door.  The assessment was right thumb 
trauma.  A later January 1988 entry noted that the veteran 
was seen for follow-up on an injured right thumb.  The 
assessment was right thumb trauma.  A further January 1988 
entry noted an impression of a crush injury to the distal 
segment of the right thumb with a possible fracture.  Another 
January 1988 entry related an assessment of right thumb 
injury.  

A May 1988 emergency care and treatment report noted that the 
veteran reported that he injured his left ankle playing 
basketball five days earlier.  The assessment was grade III 
ankle sprain.  A June 1988 consultation report related an 
assessment of status post grade III ankle sprain.  The 
veteran continued to receive treatment for left ankle 
complaints on numerous occasions throughout the remainder of 
his period of service.  In March 1991 the veteran was placed 
on a permanent profile for chronic sprain of the left ankle.  

A May 1989 treatment entry noted that the veteran complained 
of a stiff neck.  The impression was cervical strain.  An 
August 1989 treatment entry indicated that the veteran had 
less pain in his right ankle after continued rehabilitation.  
The assessment was gradual resolution of right ankle pain, 
rule out osteochondritis, and a talar condition.  A January 
1990 emergency care and treatment report noted that the 
veteran injured his back the previous night.  The diagnosis 
was acute muscular strain.  Another January 1990 entry 
reported that the veteran complained of upper back pain for 
twenty-four hours.  He stated that working on his vehicle 
caused the pain to increase.  The assessment was rule out 
back strain.  An entry apparently dated in February 1990, 
stated that the veteran reported that he twisted his right 
ankle a day earlier.  The assessment was rule out tendon 
strain.  An April 1990 entry related an assessment of low 
back strain.  A May 1990 treatment report noted that the 
veteran complained of neck pain and indicated an assessment 
of possible muscle soreness.  A December 1990 entry indicated 
that the veteran was seen for a backache.  The assessment was 
possible strained muscles.  A December 1992 treatment report 
noted that the veteran complained of neck pain.  The veteran 
reported that the pain was located on the right side of the 
neck and that he felt a lump there.  The assessment was an 
unidentifiable mass.  A January 1993 emergency care and 
treatment report noted that the veteran had a lump to the 
back of the neck for six months.  The assessment was right 
neck mass.  

Post-service private and VA treatment records specifically 
show treatment for low back problems.  

The Board observes that the veteran has not been afforded a 
VA examination with an opinion after a review of the entire 
claims file, as to his claims for service connection for a 
right ankle disability, a left ankle disability, a neck 
disability, a low back disability, and a right thumb 
disability.  Such should be accomplished on remand.  38 
C.F.R. § 3.159(c)(4).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original claim 
for benefits, the claim shall be rated based on the evidence 
of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for right and left ankle, neck, low back, 
and right thumb problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records dating since November 2005 should 
be obtained. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of the veteran's claimed right 
ankle, left ankle, neck, low back, and 
right thumb disabilities, if any, and 
provide an opinion as to their 
relationship to service.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  If current disabilities of 
the right ankle, left ankle, neck, back, 
and right thumb are identified, the 
examiner should provide diagnoses for 
such.  Based on a review of historical 
records, examination of the veteran, and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is as likely as not (50 percent or greater 
possibility) that any currently diagnosed 
right ankle, left ankle, neck, back, and 
right thumb disabilities are etiologically 
related to the veteran's honorable period 
of active service from March 1987 to March 
1995.  The examiner should also 
specifically comment as to whether any 
right ankle disability existing prior to 
service was permanently worsened beyond 
normal progression by service.    

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a right ankle disability, a 
left ankle disability, a neck disability, 
a low back disability, and a right thumb 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


